 In the Matter of TRAwLER MARIS STELLA, INC.andAMERICANCOMMUNICATIONS ASSOCIATION (C. I. 0.)In the Matterof FEDERATED FISHING BOATSOF NEW ENGLAND ANDNEW YORK, INC.andAMERICANRADIO TELEGRAPHISTSASSOCIATIONOF THE C. I. O.Cases Nos. C-114 and R-1120, respectively.Decided April 21, 1939Fishing Industry-Interference,Restraint,and Coercion-Discrimination:discharge-Reinstatement Ordered:discharged employee-BackPay:awardedto discharged employee;to include reasonable value of maintenance on ship-board-Investigation of Representatives:controversy concerning representationof employees:controversy concerning appropriate unit;rival organizations ;petition for, dismissed inpart-Units Appropriate for Collectve Bargaining:employer units ; history of collective bargaining;persons employed as radiooperatorsElections OrderedMr. Bernard J. Donoghue,for the Board.Mr. Edward H. CooleyandMr. J. Lawrence Alphen,of Boston,Mass.,for the Federated.Mr. Sidney S. Grant,of Boston,Mass.,for the A. R. T. A.Mr. Louis J. Kleinklaus,of New York City, andMr. Andrew B.Anderson,of Boston,Mass.,for the C. T. U.Mr. Peter C. Borre,of Boston,Mass.,for the A. F. U., the A. F. ofL., and the C. T. U.Mr. Aaron Velleman,of Boston,Mass.,for the A. F. of L.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONORDERSANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Com-munications Association (C. I. 0.), herein called the A. C. A., theNational Labor Relations Board, herein called the Board, by A.Howard Myers, Regional Director for the First Region (Boston,Massachusetts), issued its complaint dated October 20, 1938, againstTrawler Maris Stella, Inc., and Margaret G. Ross, Chester F. Ross,12 N. L.R. B., No. 50.415 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry C. Ross, Joseph M. Gavan, and Grimur Hackonarson, stock-holders of said Trawler Maris Stella, Inc., and others, individuallyand as an informal association and partnership under the style andfirm name of Trawler Maris Stella, Inc., or other style and firmname, herein collectively called the respondent," alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act. In respect to the unfair laborpractices, the complaint alleged,in substance, that the respondent dis-charged and thereafter refused to reinstate David Wrathall, an em-ployee, because of his membership in American Radio TelegraphistsAssociation, herein called the A. R. T. A., and that by said dischargeand refusalto reinstate the respondent thereby interfered with, re-strained,and coerced its employees in the exercise of the rights guar-anteed by Section 7 of the Act. Copies of the complaint, togetherwith notice of hearing, charge, and amended charge, were dulyserved uponthe respondent, ChesterF.Ross,Margaret G. Ross,Harry C. Ross, Joseph M. Gaven,2 Thomas A. Norris, Grimur Hack-onarson, and Richard J. Golden, New England representative of theA. C. A. The respondent did not interpose an answer to thecomplaint.On September 16, 1938, the A. R. T. A. filed a petition and onOctober 12, 1938, an amended petition, with the Regional Directorfor the First Region.The amended petition alleged that a questionaffecting commerce had arisen concerning the representation of employees of the following boat owners, members of the Federated Fish-ing Boats of New England and New York, Inc., herein called theFederated : O'Hara Bros. Co., Inc. ;O'Hara Bros.Company, Inc. ;O'Hara Vessels, Inc.; Massachusetts Trawling Co.; Trawler Arling-ton, Inc.; Trawler Brookline, Inc. ; Trawler Cambridge, Inc. ; TrawlerNewton, Inc. ; Trawler Winchester, Inc.; Usen Trawling Com-pany; Trawler Maris Stella, Inc.; Trawler Boston College, Inc.;Trawler Fordham, Inc. ; Trawler Georgetown, Inc. ; Trawler HolyCross, Inc. ; Trawler Jeanne d'Arc, Inc. ; Trawler Notre Dame, Inc. ;'On June 23,1937, the respondent.Trawler Maris Stella,Inc.,was enjoined by theSupreme Judicial Court of the Commonwealth of Massachusetts from the further prosecu-tion of its business and on March 31, 1938,pursuant to an act of the Commonwealth ofMassachusetts entitled "An Act Dissolving Certain Corporations,"approved March 29.1938, and subject to the provisions of Sections 51, 52, and 56 of Chapter 155 of the GeneralLaws of the Commonwealth of Massachusetts,its corporate existence was terminatedOnor about May 27, 1938, pursuant to Section 56 of the General Laws, the respondentapplied to the Commissioner of Corporations and Taxation of the Commonwealth ofMassachusetts for revival of its corporate existenceSuch application had not yet beengranted at the date of the hearingThe stockholders however,have continued to carryon its business since March 31, 1938.2 Spelled in the complaint as Gavan TRAWLER MARIS STELLA, INC.417Trawler Villanova, Inc.; F. J. O'Hara &Sons,Inc.; F. J. O'HaraTrawling Company; Trawler Gemma, Inc.; John Chisholm VesselsCompany; John Chisholm Fisheries Company; Trawler Hekla, Inc.;General SeaFoods Corporation; Portland Trawling Company (At-lantic Coast Fisheries) ; Bay State Fishing Company; Booth Fish-eriesCorporation;Haskins Fish Company; Ocean Trawling Cor-poration;and R.O'Brien & Co., Inc., herein collectively called theCompanies, and requested an investigation and certificationof repre-sentatives pursuant to Section 9 (c) of the Act.On September 29,1938, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice, and acting pursuant toArticle III, Section 10 (c) (2), and Article II, Section 37 (b), ofsaid Rules andRegulations, further ordered that the representationproceeding and the proceeding with respect to the alleged unfairlaborpractices be consolidated for the purposes of hearing.3On October 12, 1938, and on October 18, 1938, the Regional Di-rector issued a notice of hearing with respect to the petition and anotice of postponement of hearing, copies of which were duly servedupon the- Federated, the Companies, the A. C. A., and CommercialTelegraphers Union of A. F. of L., herein called the C. T. U., alabor organization claiming to represent employees directlyaffectedby the investigation.Pursuant to notice, a consolidated hearing was held in Boston,Massachusetts, on October, 31, November 1, 2, 3, 4, and 5, 1938, be-fore Joseph L. Maguire, the Trial Examiner duly designated by theBoard.The Board, the Federated, the A. R. T. A., the C. T. U.,the AmericanFederationof Labor, herein called the A. F. of L., andAtlantic Fishermen's Union, No. 21455, herein called the A. F. U.,were represented by counsel or other representatives and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissueswasafforded all parties.During the course of the hearingthe A. F. U. filed a petition to intervene in the proceeding with re-spect to the unfair labor practices.The motion was granted by theTrial Examiner.During the hearing counsel representing the A. F.of L., the A. F. U., and the C. T. U. moved that "the hearings bedismissed" on the alleged ground that, during and because of hisabsence from a portion of the hearing, evidence was introduced il-s On November 2, 1938,the Board ordered that the two instant cases be consolidatedwithMatter of O'Hara Bros.Company, IncandAmerican Radio Telegraphists Associationof the C I 0(Case No.I-C-940,)for all purposes.On February 28, 1939,the Boardordered the latter case severed and continued as a separate proceeding. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegally and improperly and the rights of the C. T. U. were therebyprejudiced.The motion was denied. At the conclusion of the hear-ing counsel for the Board moved to amend the complaint to conformwith the proof and to amend the date of the discharge as alleged inthe complaint from August 31, 1938, to August 30, 1938.Althoughno objection was made, the Trial Examiner failed to rule on themotion.It is hereby granted.During the course of the hearingthe Trial Examiner made several other rulings on motions and onobjections to the admission of evidence.The Board has reviewed, allthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Thereafter the Trial Examiner filed his Intermediate Report datedJanuary 3, 1939, copies of which were duly served upon the respond-ent, the Federated, the A. C. A., the C. T. U., the A. F. of L., andthe A. F. U. The Trial Examiner found that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the Act, and recommended that the respondentcease and desist therefrom and, affirmatively, offer full reinstate-ment with back pay to Wrathall. Exceptions to the IntermediateReport were filed by the respondent on January 25, 1939.Pursuant to notice duly served upon the respondent; Edward H.Cooley, secretary of the Federated; Grimur Hackonarson; Chester F.Ross; Margaret G. Ross; Harry C. Ross; Joseph M. Gaven; ThomasA. Norris; and representatives of the A. C. A.; the A. R. T. A.; theC. T. U.; the A. F. U.; and the A. F. of L., a hearing for the purposeof oral argument was held before the Board on March 7, 1939, inWashington, D. C.Only the respondent appeared and participatedin the argument.The Board has considered the exceptions to theIntermediate Report and in so far as they are inconsistent withthe findings, conclusions, and orders set forth below, finds no meritin them.Upon the entire record in the cases, the Board makes the fol-lowing :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESA. The Federated and the CompaniesFederated Fishing Boats of New England and New York, Inc.,4aMassachusettscorporation,is an association composed of ownersor operators of "one or more boats,vessels or trawlers,registered in' Prior to February 9, 1935, the Federated was known as Federated Fishing Boats ofAmerica.For further discussion of its activities,see Section VI,infra. TRAWLER MARIS STELLA, INC.419the States of New England or New York, for the purpose of engag-ing in the commercial capture of Salt Water Fish." Trawlers ownedor operated by members of the Federated are engaged in the busi-ness of catching groundfish on fishing banks located in the AtlanticOcean, approximately 100 to 800 miles from shore, and in the Gulf ofSt.Lawrence and eastward.Fish so caught is sold principally inBoston through the New England Fish Exchange on the Boston FishPier and is ultimately shipped to destinations throughout the UnitedStates.In 1937 approximately 318,000,000 pounds of fish, valued be-tween $7,000,000 and $10,000,000, were landed at the Boston Fish Pierand sold through the New England Fish Exchange, 90 per cent ofwhich came from the above fishing banks. About 80 per cent of suchfish is shipped from Massachusetts to other States.The followingtables show the approximate distribution and value of the products ofeach of the Companies :CompanyAmount of fish landed in1937Selling priceBooth Fisheries Corporation________________________Over 13,340,953 pounds____Over $320,487.66.John Burns Co. (Ocean Trawling Corporation) -------Over 4,500,000 pounds ----_Over $104,000 00.John Chisholm Vessels Company (Trawler Cemma,Over 7,000,000 pounds-----Over $174,000 00.Inc.).General Seafoods Corporation (Bay State FishingOver 87,588,166 pounds---_Over $1,998,137.00.Company) IHaskins Fish Company 2----------------------------Over 8,000,000pounds -----Over $200,000.00.Trawler Hekla,Inc__________________________________Not over 2,439,000 pounds-Not over $64,820.00.Trawler Marls Stella, Inc___________________________Over 2,900,000 pounds --___Over $81,400 00Massachusetts Trawling Co_________________________Over 9,000,000 pounds -____Over $202,000.00.B.O'Brien & Co----------------------------------Over 28,000,000 pounds----Over $700.000.00.O'Hara Bros. Company, Inc (O'Hara Vessels, Inc.) __Over 1,500,000 pounds-----Over $30,000.00.F. J. O'Hara & Sons, Inc.e..........................Over 25,919,600 pounds----Over $658,229.76.Usen Trawling Company 4__________________________Over 18,000,000 pounds----Over $500,000.00.ortland Trawling Company________________________Amount landed from Janu-ary toOctober1938Over 21,765,000 pounds----Value of amount landedfrom January to Oc-tober1.938Over $465,300 00.IGeneral Sea Foods Corporation purchased the business and assets of Bay State Fishing Company on orabout October 20, 1938.2Owns the following subsidiaries, Triton Trawling Company and Neptune Trawling Company.3Owns the stock of the following subsidiaries, the assets of each of which consist of a single trawler- Trawl-er Georgetown, Inc.; Trawler Notre Dame, Inc.; Trawler Fordham, Inc.; Trawler Villanova, Inc.; TrawlerBoston College Inc.; Trawler Holy Cross, Inc.; Trawler Jeanne D'Arc, Inc.4Owns the stock of the following subsidiaries, the assets of each of which consist of a single trawler: Trawl-er Arlington, Inc.; Trawler Winchester, Inc.; Trawler Newton, Inc.; Trawler Brookline, Inc.; TrawlerCambridge, Inc.B. The contentionof the A. F. U.The A.F. U. contendsthatthe fishermen engaged on the boats ofthe Companies are joint entrepreneurswiththe Companies and haveparticipatory rights as employers in the selection of radio operatorsand other personnel.The A. F.U., in support of this contention,points to the following custom in the industry,known as the "lay,"under which fishermen are paid in proportion to the selling price ofthe catch after various expenses are deducted.When a trawler arrives at the Boston Fish Pier after a trip, thefish which have been caught are sold at auction blocks on the Pier169134-39-vol. 12-28 420DECISIONSOF NATIONALLABOR RELATIONS BOARDby an auctioneer, who in some instances is the captain of the boat.The fish are then unloaded, weighed, and delivered to stalls on thepier occupied by the purchasers, who are members - of the NewEngland Fish Exchange, herein called the Exchange.The individ-ual purchasers do not pay the sellers directly; instead, payment iseffected immediately through the facilities of the Exchange.Slipsindicating the amount of fish bought and the purchase price arereceived from the purchasers and delivered to the Exchange officeon the Pier.After computing the total purchase price, the Exchangededucts therefrom certain charges such as the wharfage fee, Ex-change discount, use of scales, and service charge.The amount re-maining is called the net stock from the Exchange. The expense ofwireless equipment and the wages of the radio operator, firemen,engineers, and other personnel, except the fishermen, are deductedand the remainder, called the net stock to be divided, is then appor-tioned, 50 per cent being allocated as the trawler's share and 50per cent as the crew's share.The captain is usually accorded a cer-tain per cent of the catch, which is deducted from the trawler's share.From the crew's share are deducted expenses for supplies, provi-sions, and sundries.Formerly when a fishing trip was unsuccessful,a sum of money, which was deducted later from the next profitabletrip,was advanced to the crew.At present, however, except in thecase of one company which has a special arrangement under a con-tract with the A. F. U., each crew is guaranteed a minimum sumin the event of an unprofitable trip and no deduction is made on thenext profitable trip.Thus, under the "lay" arrangement, the fisher-men contend that they are entrepreneurs or employers, that they payone-half of the radio operators' wages, and that therefore they havethe right to participate in their selection.It is apparent from the record, however, that members of the crewsare themselves employees and not employers.The boat owner hiresthe captain, firemen, and radio operators, although in some instancesthe captain might engage the operator for the owner.The captainhires the crew, subject, however, to the approval of the owner.Theowner, as the employer, is responsible under the Jones Act 5 for thepayment of compensation to members of the crew injured while atsea.The radio operator, except when at sea, is subject to the ordersand directions of the owner.Before sailing he receives orders fromthe owner, which he executes while at sea under the authority of thecaptain.The crew hires and discharges no one, although the A. F. U.claimed that it was agreed in conference between the A. F. U. andthe Federated that the fishermen had the right to select radio oper-ators and other personnel.46 U. S. C. A. Sec. 688. TRAWLER MARIS STELLA, INC.421Although the fishermen, through their representatives at the hear-ing, contended that they were not employees, it is significant that theA. F. U. filed a charge with the Board against the Federated in 1937.Aaron Velleman, an A. F. of L. organizer who has been conductingnegotiations with the Federated on behalf of the A. F. U. since thattime, stated at the hearing that the fishermen are the employees andthe boat owners the employers within the meaning of the Act andthat for the purposes of the hearing he was representing the fisher-men who are wage earners and the employees of the boat owners.Thomas A. Norris, treasurer and general manager of the respondent,testified that the discharge of David Wrathall, which is discussedbelow, was the only occasion on which anyone other than the captainor owner had caused the discharge of an employee.We find that the fishermen herein involved are employees, not em-ployers, within the meaning of the Act and that the "lay" settlementis primarily a method used in determining the amountof wages towhich fishermen are entitled." It should be noted, however, that acontrary finding would not relieve the respondent from his obligationsunder the Act, nor in any manner affect our findings below withrespect to the unfair labor practices, except to make the fishermenequally liable with the respondent for the commission of the unfairlabor practice.We find that each of the Companiesis engagedin trade, traffic,transportation, and commerce among the severalStates,and thatthe radio operators employed by each are directly engaged in suchtrade, traffic, transportation,and commerce.II.THE ORGANIZATIONS INVOLVEDAmerican Communications Association is a labor organization affi-liatedwith the Committee for Industrial Organization, admittingto its membership communication employees in the marine, tele-graph, telephone, broadcast, point-to-point radio .and cables, avia-tion industries, andmarine coastal stations.AmericanRadioTelegraphistsAssociation, the marine division of the AmericanCommunications Association, is a labor organization, admitting toitsmembership radio operators employed on fishing boats.Commercial Telegraphers Union, Marine Division, is a labor or-ganizationaffiliatedwith the American Federation of Labor,admitting to its membership radio operators employed on fishingboats.Atlantic Fishermen's Union, No. 21455, is a labor organizationaffiliatedwith the American Federation of Labor. It admits to itsmembership fishermen on the Atlantic Coast.Cf.The Crusader,6 Fed.Cases, No. 3,456;The Carrier Dove,93 F. 978,Id., 97 F. 111;United States v. La/Un et al., 24 F.(2nd) 683. 422DECISIONSOF NATIONAL LABORRELATIONS BOARDM. THE DISCHARGE OF DAVID WRATHALLThe complaint, as amended at the hearing, alleged that on or aboutAugust 30, 1938, the respondent discharged and thereafter refusedto reinstate David Wrathall because of his membership in the A. R.T. A. and that by said discharge and refusal to reinstate the respond-ent thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Wrat-hall, a member of the A. R. T. A. since 1934, was employed as radiooperator on the Maris Stella from August 7, 1937, to August 30,1938.It is admitted that he was a competent operator and thathis services were satisfactory to the respondent. It is further ad-mitted that his employment was terminated solely because of hismembership in the A. R. T. A.During 1938 both the A. R. T. A. and the C. T. U. were endeavor-ing to organize the radio operators employed by members of theFederated.On August 30, 1938, the A. F. U., to assist the mem-bership campaign of the C. T. U., passed a resolution under whichitsmembers resolved not to sail after September 30, 1938,with radiooperators who were members of the A. R. T. A. On the same date,August 30, 1938, however, the crew of the Maris Stella, who weremembers of the A. F. U., refused to sail with Wrathall because hewas a memberof the A. R. T. A.Norris, treasurer and generalmanager of the respondent, thereupon told Wrathall that he wouldhave to go ashore.The latter left the ship, which sailed without aradio operator aboard.On the following morning, Wrathall metNorris at the fish pier.Norris asked him if he wished to return towork on the Mans Stella.When Wrathall replied in the affirmative,Norris said, "if we ever carry an operator the job is yours."On September 7, 1938, Wrathall and representatives of the Boardand the A. R. T. A. met with Norris in his office. In response to arequest thatWrathall be reinstated, Norris replied that he couldnot reinstate him because he was a member of the C. I. 0., withwhom the crew refused tosail.Thereafter,Edward H. Cooley,secretary of the Federated, informed the A. R. T. A. that the boatowners were not responsible for the discharge of A. R. T. A. radiooperators and that he was so advising all the owners.At the timeof the hearing Wrathall had not received other employment anddesired to be reinstated.After the vessel had sailed on three trips without a radio operatorthe captain requested that Norris hire one.Norris replied that hedesired tohavenothing to do with the matter and that, if the cap-tain required a radio operator,he could secure one himself.TheC. T. U. furnishedan operator who sailed on the boat's next trip.It is apparent that the discharge of Wrathall constituted discrimi-nation in regardto hishire and tenure of employment and discour- TRAWLER MARIS STELLA, INC.423aged membership in the A. R. T. A. The discharge thus amounted toan interference with, restraint, and coercion of, employees in theexercise of the rights guaranteed in Section 7 of the Act. Therespondent urges that it was compelled to discharge Wrathall at theinsistence of the crew of the Maris Stella and that the only alterna-tive was to discontinue fishing operations.The respondent was ob-viously placed in an unenviable position; as the employer, however,itwas responsible for the discharge.The respondent's violation ofthe Act was unmistakable.7We find that the respondent, by discharging and refusing to rein-state David Wrathall, discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the A. R. T. A.and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.We find that the respondent's conduct described above tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.IV. THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We shall therefore order it to cease and desist there-from.Since we have found that David Wrathall was discrimina-torily discharged, we shall order the respondent to offer him reinstate-ment without prejudice to his seniority and other rights and privi-leges.We shall further order the respondent to make him wholefor any loss of pay he has suffered by reason of his discharge bypayment to him of a sum equal to the amount which he normallywould have earned as wages from the date of his discharge to thedate of the offer of reinstatement, less his net earnings 8 during said7 SeeMatter of Star Publishing Companyand SeattleNewspaper Guild, Local No. 82,4 N. L. R. B. 498; order affirmed inNational Labor Relations Board v. Star PublishingCompany,97 F. (2nd) 465, in which, under similar circumstances, the court said, "Therespondent further contends that it was necessary to make the transfer, and thus engagein the unfair labor practice, because its business would otherwise be disrupted, and there-fore,under all the facts, the transfer was excusable.We think, however, the act iscontrolling.The act prohibits unfair labor practices in all cases. It permits no im-munity because the employer may think that the exigencies of the moment requireinfraction of the statute.In fact, nothing in the statute permits or justifies its violationby the employer."8 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlaw-ful discharge and the consequent necessity of his seeking employment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America, Lumber and Sawmill Workers Union, Local2590, 8 N L R B. 440 Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects are not considered as earnings but, as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod.The record shows that the radio operator, in addition tomonetary wages, receives from the respondent his maintenance onshipboard.Accordingly, in determining the amount of back pay tobe awarded Wrathall, we shall order that the reasonable value of hismaintenance on shipboard be added to the amount of his monetarycompensation from the respondent.'V.THE QUESTIONS CONCERNING REPRESENTATIONBoth the A. R. T. A. and the C. T. U. claim to represent -a majorityof the radio operators employed by the Companies.The Federatedand its constituent Companies are desirous of engaging in collectivebargaining with respect to the radio operators, but do not knowwhich of the two labor organizations represents a majority of theseemployees.We find that a question has arisen concerning representation of theradio operators employed by each of the Companies and that suchquestion tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI.THE APPROPRIATE UNITSThe Federated and the A. R. T. A. claim that the radio operatorsemployed on all the trawlers owned and operated by the Companiesconstitute a single appropriate bargaining unit.The C. T. U., onthe other hand, contends that radio operators employed by each ofthe 13 Companies owning the trawlers compriseseparateappropri-ate units.The units which the C. T. U. claims are appropriate andthe numberof trawlersrepresentedin each unit are as follows :BoothFisheriesCorporation (3 trawlers) ; John Chisholm VesselsCompany (1 trawler) ; General Seafoods Corporation (18 trawlers) ;HaskinsFish Company (2 trawlers) ; Trawler Hekla, Inc. (1 trawl-er) ; Trawler Maris Stella, Inc. (1 trawler) ; Massachusetts Trawl-ing Co. (3 trawlers) ; R. O'Brien & Co. (7 trawlers) ; OceanTrawling Corporation (1 trawler) ; O'Hara Bros. Company, Inc. (2trawlers) ; F. J. O'Hara & Sons, Inc. (7 trawlers) ; Portland Trawl-ing Company (5 trawlers) ; Usen Trawling Company (5 trawlers).In supportof its contention for anindustry-wide unit, the A. R.T.A. points to a community of interestamongthe operators em-9Matter of Peninsular and Occidental Steamship CompanyandNational Maritime UnionofAmerica,5 N. L. R. B. 959; andMatter of WatermanSteamship CorporationandNational MaritimeUnionof America,Engine Division, Mobile Branch, Mobile. Alabama.7 N. L R B. 237. TRAWLER MARIS STELLA, INC.425ployed by all the Companies.Wages and working conditions areuniform and there is a considerable interchange of operators amongthe Companies. It therefore urges that a single unit composed ofall the operators is most desirable and would most effectively insureto these employees the benefit of their right to self-organization andcollective bargaining under the Act.The A. R. T. A. has negotiatedwith all the Companies through the Federated since October 1937,and although no contract has been concluded and the Federatedhas not been delegated the power to bind all its members, both theFederated and the A. R. T. A. claim that collective bargaining on anindustry-wide scale has been successful.The efficacy of collectivebargaining on behalf of the single unit, according to the A. R. T. A.,is shown by a contract negotiated with the Federated by the InlandBoatmen's Union covering the firemen employed on the trawlers hereinvolved, and by successful collective bargaining carried on withassociations of ship owners on the Pacific Coast for a unit broaderthan the single employer unit.Although it is apparent from all theevidence that a single unit might be appropriate, under the circum-stances of this case we are not authorized to make such adetermination.The Federated was organized according to its bylaws, "to fosterand promote by educational and social methods the industrial andbusiness interests of its members and the interests of the fishingbusiness in general, to provide quarters for social and business meet-ings of its members, to encourage proper legislation relating to thefishing industry and to encourage cooperative effort among its mem-bers."In furtherance of its purposes, the Federated has establisheda labor committee with authority to negotiate collective bargainingagreements with labor organizations.The labor committee, how-ever, has not been delegated the power to bind any or all of the Com-panies and the individual Companies retain to themselves the privi-lege of either accepting or rejecting the fruits of the negotiations.Thus each of the Companies exercises direct control over the essentialemployer functions.Consequently within the limitations of the Act,we are unable to fix a single unit embracing the radio operatorsemployed by all the Companies.1°We shall therefore find that sepa-rate units consisting of radio operators of each of the Companies,with the exceptions noted below, are appropriate for the purposes ofcollective bargaining.10 SeeMatter of F. E. Booth&Company atat.andMonterey Bay Area Fish WorkersUnion No23, 10 N.L R B. 1491; andMatter of Aluminum Lane,et atandInterna-tional Longshoremen and Warehousemen'sUnion,8 NL R B 1325;and cf.Matter ofShipowners Association of the PacificCoastet atandInternational Longshoremen's andWarehousemen'sUnion, District No. 1, 7 N. LR. B. 1002;Matter of Monon Stone Com-pany et at.andQuaiiy Workers International Union of North America,10 N. L R. B64;Mattel of Admiar Rubber Company at at.andAmerican Federation of Labor on behalfof Employees of the Company,9 N. L. B.R. 407. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 13 separate units contended for by the C. T. U. include theradio operators of four Companies : John Chisholm Vessels Company,Trawler Hekla, Inc., Trawler Maris Stella, Inc., and Ocean TrawlingCorporation, each of which employs only 1 operator.With respectto these companies we adopt our finding inMatter of LuckenbachSteamship Company, Inc., et al.,11and inMatter of Metro-Golciwyn-Mayer Studios, and Motion Picture Producers Assn., et al.12"TheNational Labor Relations Act creates the duty of employers tobargain collectively.But the principle of collective bargaining pre-supposes that there is more than one eligible person who desires tobargain.The Act therefore does not empower the Board to certifywhere only one employee is involved.This conclusion does not meanthat a single employee may not designate a representative to act forhim; he had such a right without the Act, and the Act in no waylimits the right.By the same token, the conclusion in no way limitsthe protection which the Act otherwise gives such an employee."The radio operators employed by those four Companies, therefore,cannot be considered as constituting separate appropriate units.Thepetition for investigation and certification of representatives willaccordingly be dismissed in so far as it relates to the employees of theabove four Companies.We find that radio operators employed by Booth Fisheries Corpora-tion, General Seafoods Corporation, Haskins Fish Company, Massa-chusetts Trawling Co., R. O'Brien & Co., O'Hara Bros. Company,Inc., F. J. O'Hara & Sons, Inc., Portland Trawling Company, andUsen Trawling Company, respectively, constitute separate units ap-propriate for the purposes of collective bargaining and that said unitswill insure to these employees the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VII.THE DETERMINATION OF REPRESENTATIVESAs a result of agreements reached at the hearing between theparties it was determined that 52 radio operators were employed ontrawlers by the 9 Companies during October 1938.As proof of itsclaim to represent the employees in the above units, the A. R. T. A.introduced in evidence 58 cards signed by radio operators betweenApril and May 1938 and authorizing the A. R. T. A. to represent themfor the purposes of collective bargaining. In addition the A. R.T. A. produced for inspection its books and records which showedn Matters of Luckenbach Steamship Company, Inc, et al.andGatemen,Watchmen andMiscellaneousWaterfrontWorkers Union, Local 33-12§;International Longshoremen'sAssociation,2 N L. R. B. 181, at p. 193.12Matter of Metro-Goldwyn-Mayer Studios, andMotion Picture ProducersAssn, et al.andScreen Writers' Guild,Inc., 7 N. LR.B 662 and 8 N L. R B. 858. TRAWLER MARIS STELLA, INC.427that in October 1938,it represented 49 of the employees in the ap-propriate units,41 of whom were members in good standing. Theq. T. U.,on the other hand, introduced in evidence the petition of13 radio operators,who between January and October 1938 desig-natedthe C. T. U.as their collective bargaining representative.The-radio operators and the union memberships thereof are distributedamong the appropriate units as follows :CompanyNumber inappropriateunitNumberwho signedA. R T. A.cardsNumberwho signedC. T. U.petitionsNumberreesented,TyrA. R.T. A. inOctober1938Booth Fisheries Corporation---------------------------322General Seafoods Corporation--------------------------1816172Haskins Fish Company --------------------------------222------------Massachusetts Trawling Cc----------------------------323R. O'Brien & Cc---------------------------------------777aO'Hara Bros. Company,Inc---------------------------211F. J. O'Hara & Sons,Inc------------------------------756Portland Trawling Company--------------------------545------------Usen Trawling Company------------------------------546In addition, Louis J. Kleinklaus, general secretary-treasurer of themarine division of the C. T. U., testified that the C. T. U. had in itspossession 21 similar designations, which, because of the intense rivalrybetween the labor organizations, he refused to produce.The evidencein the record shows that some of the operators are members of boththe C. T. U. and the A. R. T. A. In view of the duplications of mem-bership and the incomplete proof of membership in the C. T. U_, it isimpossible to determine precisely the representative of the majorityof the radio operators in any one of the appropriate units.We there-fore find that elections by secret ballot are necessary to resolve thequestions concerning representation which have arisen.VHI. THE CONDUCTOF THE ELECTIONSThe A. R. T. A. contended at the hearing that if the Board shouldorder elections eligibility to vote should be determined upon the basisof the pay rolls of October 15, 1938.The C. T. U., on the other hand,claimed that all radio operators employed on the date of the electionsshould be eligible to vote. Inasmuch as radio operators at times trans-fer from boat to boat and since the number of vessels in active usemay have changed since October, the eligibility date sought by theA. R. T. A. is too remote to furnish a satisfactory standard for deter-mining such eligibility.We are of the opinion that a more recenteligibility date will more accurately reflect the desires of the employeesinvolved.The record discloses that the peak period in the industryextends approximately from October to April.We shall thereforedirect that elections be held among the radio operators within the ap- 428DECISIONS .OF NATIONAL LABOR RELATIONS BOARDpropriate units who were employed by the nine Companies duringthe pay-roll period next preceding March 1, 1939.Charges involving the discriminatory discharge of radio operatorsemployed by some of the Companies herein have been filed with theBoard. Should we hereafter find that such operators were dischargedas a result of unfair labor practices their employee status would relateback to the dates of their discharge. In order to provide for suchcontingency, the ballots of radio operators who have filed charges oron whose behalf charges have been filed prior to the dates of the elec-tions shall be segregated and remain unopened. Similarly the ballotsof radio operators who have replaced the above-mentioned employeesshall be segregated and remain unopened.Thereafter whether theballots of either the discharged operators or the operators who re-placed them shall be counted will depend upon our disposition of thealleged unfair labor practices and upon the necessity of counting suchballots for the determination of any of the elections herein.Underthe above circumstances, therefore, if we find that the dischargedoperators suffered discrimination as a result of unfair labor practices,the ballots of such employees shall be counted.On the other hand,should the allegations of the unfair labor practices with respect to thedischarged employees be dismissed, the ballots of the employees whoreplaced them shall be counted.13Upon the basis of the above findings of fact and upon the entirerecord in the cases, the Board makes the following:CONCLUSIONS OF LAW1.American Communications Association ; American Radio Teleg-raphists Association; Commercial Telegraphers Union, Marine Divi-sion; and Atlantic Fishermen's Union, No. 21455, are labor organiza-tions, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of David Wrathall, thereby discouraging membership in theAmerican Radio-Telegraphists Association, the respondent has engagedin and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.u Matter of Fleischer Studios,Inc.andCommercialArtists& Designers Union-American Federation of Labor,3 N. L. R. B. 207. TRAWLER MARIS STELLA, INC.4295.Questions affecting commerce have arisen concerning the repre-sentation of employees of Booth Fisheries Corporation, General Sea-foods Corporation, Haskins Fish Company, Massachusetts TrawlingCo.,R. O'Brien & Co., O'Hara Bros. Company, Inc., F. J. O'Hara& Sons, Inc., Portland Trawling Company, and Usen Trawling Com-pany, respectively, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.6.The radio operators employed by each of the above-named com-panies respectively, constitute separate units appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.7.No question affecting commerce has arisen concerning the repre-sentation of employees of John Chisholm Vessels Company, TrawlerHekla, Inc., Trawler Maris Stella, Inc., and Ocean Trawling Corpora-tion, respectively, within the meaning of Section 9 (c) of the Act.ORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Trawler Maris Stella, Inc., and Margaret G. Ross, Chester F. Ross,Harry C. Ross, Joseph M. Gaven, and Grimur Hackonarson, stock-holders of said Trawler Mans Stella, Inc., and others, individually,and as an informal association and partnership under the style andfirm name of Trawler Maris Stella, Inc., or other style and firm name,and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in American Radio TelegraphistsAssociation or any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire and tenure of employ-ment or any term or condition of employment because of membershipor activity in American Radio Telegraphists Association or any otherlabor organization of its employees;(b) In any other manner interfering with, restraining,and coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act : 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer David Wrathall immediate and full reinstatement to hisformer position without prejudice to his seniority and other rightsand privileges;(b)Make whole David Wrathall for any loss of pay he has suf-fered by reason of the respondent's discrimination in regard to hishire and tenure of employment, by payment to him of a sum of moneyequal to that which he would normally have earned as wages, in-cluding therein the reasonable value of his maintenance on shipboard,during the period from the date of such discrimination against himto the date of the offer of reinstatement, less his net earnings duringsaid period; deducting, however, from the amount otherwise due him,monies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpay over the amount, so deducted, to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(c)Post immediately notices to its employees in conspicuous placeson its trawler and maintain such notices for a period of at least sixty(60) consecutive days from the date of posting, stating that the re-spondent will cease and desist in the manner set forth in paragraphs1 (a) and (b), and that it will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor-Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTEDthat, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Booth Fisheries Corporation, General Seafoods Corporation,Haskins Fish Company, Massachusetts Trawling Co., R. O'Brien &Co., O'Hara Bros. Company, Inc., F. J. O'Hara & Sons, Inc., Port-land Trawling Company, and Usen Trawling Company, separateelections by secret ballot shall be conductedas soon asconvenient andbeginning as promptlyas ispracticable after the date of this Direc-tion of Elections, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III,, Section9,of said Rules and Regulations, among the radio operators em- TRAWLER MARIS STELLA, INC.431ployed by Booth Fisheries Corporation, General Seafoods Corpora-tion,Haskins Fish Company, Massachusetts Trawling Co., R.O'Brien & Co., O'Hara Bros. Company, Inc., F. J. O'Hara & Sons,Inc.,Portland Trawling Company, and Usen Trawling Company,during the pay-roll period next preceding March 1, 1939, and subjectto the provisions of Section VIII, above, excluding those operatorswho have since quit or have been discharged for cause to determinewhether they desire to be represented by American Radio Teleg-raphistsAssociation, affiliated with the Committee for IndustrialOrganization, or by Commercial Telegraphers Union, Marine Di-vision, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.ORDER DISMISSING PETITIONIT ISHEREBY ORDEREDthat the petition for investigation and cer-tification of representatives of radio operators filed by AmericanRadio Telegraphists Association be, and it hereby is, dismissed inso far as it relates to John Chisholm Vessels Company, TrawlerHekla, Inc., Trawler Maris Stella, Inc., and Ocean Trawling Cor-poration.